DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-19 and 21 have been considered but are moot because the new ground of rejection does not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.Claims 1-11,13-19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Belpaire (US7726442) in view of Mourieras (US6988585) and in view of Synnestvedt (US8967327).
With respect to claim 1 Belpaire discloses (see figure 1) a baffle for use in a cavity of a
transportation vehicle comprising: 
A carrier including an interior portion that includes a plurality of walls extending upward, a rim portion that extends to substantially surround the interior portion (see again fig 1);
A fastener (a push fit fastener is shown extending from the rim in figure 1 and in the installed configuration in figure 3a) that extends upward from the rim portion in the same direction as the plurality of walls (there is such an extension as the fastener is three dimensional) and a sealant (see column 1 line 65-column 2 line 65) that includes a polymer that is adapted for thermal expansion upon activation by heat that is located on at least a potion of the interior portion.
Belpaire does not expressly disclose wherein the sealant is resinous. It would have been obvious given the materials taught to select a resinous material for the sealant. This would have been a simple matter of selecting a known material for expansion for the sealant. It has been held to be within the  general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
As it regards not having material on the outer rim of the baffle this would have been an obvious matter to allow for ease of installation and positioning of the baffle.
Mourieras discloses an insertion of a sealant member which has surfaces which have no sealant on them until the expansion of the sealant so as to allow for installation (see figures 1 and 4).
It would have been obvious to combine the teachings of Mourieras to have edges with no sealant until expansion with the device of Belpaire to allow for ease of installation.
Belpaire as modified by Mourieras does not expressly disclose wherein the fastener extends so that it is adapted to engage an opening in the cavity the lies above or below the rim portion.
Synnestvedt (Column 5) discloses the fastener extending in directions which can be parallel or perpendicular to the baffle member and discloses the teaching of using various members which are retained by push fasteners and flanges (while taught for the disparate materials of the baffle this would be applicable to the mounting of the baffle as well). By extension of this teaching it is known to use a flange as a stop member for the insertion of an element. 
It would have been obvious to one of ordinary skill in the art before the time of the effective filling to combine the teachings of Synnestvedt to provide a flange type member as a stop for the attachment of baffle structures with the baffle and cavity structure of the automotive vehicle cavity to be baffled. 
The motivation for doing would be to provide positive location of the baffle at the desired depth in a way that would increase the speed of insertion.
With respect to claim 2Belpaire as modified further discloses wherein the plurality of walls extend upward to meet a top surface of the interior portion (see figure 4 of Belpaire when the baffle is in the closed orientation see also Synnestvedt there are wall type members extending from the planar surface).
With respect to claim 3 Belpaire as modified further discloses wherein the rim portion completely circumscribes the interior portion (see figure 1).
With respect to claim 4 Belpaire as modified further discloses wherein the sealant extends along a portion of one or more of the plurality of walls (see the teachings of Mourieras where the sealant is on all but one surface and Synnestvedt wherein there is a rim of the sealant ).
With respect to claim 5 Belpaire as modified further discloses wherein the sealant extends over a portion of the top surface of the interior portion ( see Synnestvedt for a ring type seal to be expanded. See Mourieras for providing the selant in any and all locations to be expaned and sealed when it is desireds to expand the sealant. This step would be obviously understood to be after the tube was passed through the baffle. 
With respect to claim 6 as it regards the specific claimed ranges this would have been an obvious matter to select based upon the size of the cavity. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. 
With respect to claim 7 the material selected would allow for injection molding (Belpaire discloses over molding of the sealant) at a first temperature and to eb activated by heating at an activation temperature above the first temperature as this is a conventional manner of molding such a material to be foamed. 
With respect to claim 8 Belapire further discloses wherein the fastener extends substantially perpendicular to the rim portion (see figure 1 and that the fastener itself is a three dimensional projection and thus meets any and all such perpendicular directions.
With respect to claim 9 Belpair further discloses wherein the fastener is adapted to extend into an opening located on a transportation vehicle member (see figure 3).
With respect to claim 10 Belpair as modified further disclose wherein one or more of the plurality of walls are arranged at an angle that is substantially perpendicular to the rim portion (see figure 1).
With respect to claim 11Belpair as modified further discloses wherein the top surface of the interior portion is a continuous surface that is substantially free of openings (in the case of the closed configuration this is the case). An opening is formed only when the tube is passed through the baffle and thus opens a passage.  
With respect to claim 13 Belpair as modified further discloses (see figure 1) including at least four sidewalls.
With respect to claim 14 Belpair as modified (see formation of Mourieras there is taught a single encompassing member 110 which when applied to the baffle of Belpair would result in such a configuration ) further discloses wherein the resinous sealant extends as a single continuous piece over the interior portion. 
With respect to claim 15 Belpair as modified further discloses wherein at least a portion of the interior portion remains free of any resinous sealant material prior to activation of the resinous material (as would have been obvious to allow for the insertion of the tube as shown by Belpair).
With respect to claim 16 Belpair as modified further discloses wherein the baffle is adapted to extend into a vehicle cavity (see abstract and figures).
With respect to claim 17 Belpair as modified discloses the invention as claimed except the provision of at least two fasteners. This would be only a duplication of parts which would better secure the baffle, It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
With respect to claim 18 as it regards the circumscription of the interior this would have been an obvious matter to ensure the full coverage of the interior in the expanded state.
With respect to claim 19 as it regards the method of formation, as injection molding is a known form of molding it would have been obvious to use such a form of molding.
With respect to claim 21 as it regards the specific claimed ranges this would have been an obvious matter to select based upon the size of the cavity. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
2. Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Belpaire (US7726442) in view of Mourieras (US6988585) and in view of Synnestvedt (US8967327) as applied to claim 11 above and in further view of Otto (US5506025). 
With respect to claim 12 Belpaire as modified discloses the invention as claimed except expressly wherein one or more of the plurality of side walls includes one or more openings.
Otto discloses a sidewall with multiple openings therein (element 40 in figure 2 ).
It would have been obvious to one of ordinary skill in the art to incorporate the teachings to provide for openings in the sidewall so as to allow for a smaller amount of material and thus smaller amount of weight and expense in the fabrication of the sidewalls.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FORREST M PHILLIPS whose telephone number is (571)272-9020. The examiner can normally be reached Monday-Friday from 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FORREST M PHILLIPS/               Examiner, Art Unit 2837